Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Flying STAR, a Hybrid Crawling and Flying Sprawl Tuned Robot” by Nir Meiri and David Zarrouk, IEEE 2019 (“Meiri/Zarrouk”).

Regarding claim 1, “Meiri/Zarrouk” teaches a method comprising receiving, by a controller (housed within the rigid body core; paragraph bridging pages 5302-5303; onboard controller, page 5305, paragraph “A” at least), a map that includes information about a three-dimensional (3D) object (obstacles) present in a travel area of a multifunctional robot (see figs. 12 and 13); determining, by the controller, a first cost associated with traversing a first travel route from an origination spot to a destination spot in the travel area, wherein traversing the first travel route comprises the multifunctional robot driving around the 3D object (figs. 12-13 support travel route from an origination to a destination when the robot is a driving mode; note page 5306 at least, para. “D”; see abstract, page 5302); determining, by the controller, a second cost associated with traversing a second travel route from the origination spot to the destination spot in the travel area, wherein traversing the second travel route comprises the multifunctional robot flying over the 3D object (figs. 12-13 support travel route from an origination to a destination when the robot is a driving mode; note page 5306 at least, para. “D”; the paper supports driving [running] and flying modes, pages 5306 - 5307; see abstract, page 5302).  

While Meiri/Zarouk is not explicit on the recitation of selecting the selected route based on cost comparison, it however would have been obvious to one of ordinary skill in the art before the filing date of this instant application Meiri/Zarouk teaches, for example, deciding between driving and flying over obstacles for smooth transition, which inherently would involve a cost factor (Applicant is encouraged to refer to the paper at page 5306, para. “D” and, if able, watch the related video [https://ieeexplore.ieee.org/document/8794260]).

Regarding claim 3, Meiri/Zarouk’s teaching, wherein the first cost and/or the second cost is based on a travel distance, a travel time, and/or a height of the 3D object (as illustrated in figs. 12-13; page 5607).

Regarding claim 16, “Meiri/Zarrouk” teaches a controller of a multifunctional robot, the controller comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory (the processor and memory are inherent features of the controller and (housed within the rigid body core; paragraph bridging pages 5302-5303; onboard controller, page 5305, paragraph “A” at least) and execute the computer- executable instructions to at least: receive a map that includes information about a three-dimensional (3D) object (obstacle) present in a travel area of the multifunctional robot (see figs. 12 and 13);; determine a first cost associated with traversing a first travel route from an origination spot to a destination spot in the travel area, wherein traversing the first travel route comprises the multifunctional robot driving around the 3D object (figs. 12-13 support travel route from an origination to a destination when the robot is a driving mode; note page 5306 at least, para. “D”; see abstract, page 5302); determine a second cost associated with traversing a second travel route from the origination spot to the destination spot in the travel area, wherein traversing the second travel route comprises the multifunctional robot flying over the 3D object (figs. 12-13 support travel route from an origination to a destination when the robot is a driving mode; note page 5306 at least, para. “D”; the paper supports driving [running] and flying modes, pages 5306 - 5307; see abstract, page 5302). 

While Meiri/Zarouk is not explicit on the recitation of selecting the selected route based on cost comparison, it however would have been obvious to one of ordinary skill in the art before the filing date of this instant application Meiri/Zarouk teaches, for example, deciding between driving and flying over obstacles for smooth transition, which inherently would involve a cost factor (Applicant is encouraged to refer to the paper at page 5306, para. “D” and, if able, watch the related video [https://ieeexplore.ieee.org/document/8794260]).

Allowable Subject Matter
Claims 2, 4 – 7, and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 – 15 are allowed.

(In the context of planning a travel route of multifunctional robot, the prior art of record fail to teach, in combination with other limitations, a map is an occupancy grid map stored in one of a database provided in the multifunctional robot or stored in cloud storage; determining, by the controller, a third cost associated with traversing a third travel route from the origination spot to the destination spot in the travel area, wherein traversing the third travel route comprises the multifunctional robot climbing over the 3D object; selecting, by the controller, one of the first travel route, the second travel route, or the third travel route based on evaluating the first cost, the second cost, and the third cost and a captured image; eliminating the second travel route based on a constraint associated with a 3D object; and a map comprising information about a multistoried building that includes a travel area of a multifunctional robot; identifying, by the controller, an origination spot that is located on a first level of the multistoried building, a destination spot that is located on a second level of the multistoried building, and an intermediate location on the first level that is a transition point for the multifunctional robot to move from the first level to the secondPage 26 of 31 45209601.184294520 (35136-1602)level; and determining, by the controller, a first travel route for the multifunctional robot to travel from the origination spot to the destination spot, the first travel route including the transition point where the multifunctional robot moves from the first level to the second level.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663